DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on April 29, 2020 for the application filed April 29, 2020 which claims priority to a provisional application filed on October 30, 2017. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-7 are directed towards a method (i.e. a process) which is a statutory category.  Claims 8-13 are directed towards an article of manufacture, including a non-transitory computer- readable medium to determine a reduced selection criteria and an order of its application (i.e. a manufacture) which is a statutory category. Claims 14-20 are directed towards a computing device to determine a reduced selection criteria and an order of its application (i.e. a machine) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 8 and 14 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 14 is identified as: 
at least one processor; 
memory; and 
program instructions, stored in the memory, that upon execution by the at least one processor cause the computing device to perform operations comprising: 
receiving deoxyribonucleic acid (DNA) information associated with a user; 
parsing the DNA information to identify one or more single nucleotide polymorphisms (SNPs); 
determining, based on the identified SNPs, an endocannabinoid genotype of the user; 
determining, based on the endocannabinoid genotype of the user, a recommendation of one or more cannabinoid formulations; 
transmitting, to a client device associated with the user, a web-based representation of a first graphical user interface, wherein the first graphical user interface is configurable to display information related to the user, wherein the information is related to the one or more cannabinoid formulations involving the endocannabinoid genotype of the user; 
receiving, from the client device, an indication to display a detailed representation of a particular cannabinoid formulation of the one or more cannabinoid formulations; and 
transmitting, to the client device, a web-based representation of a second graphical user interface, wherein the second graphical user interface is configurable to display (i) a textual description of the particular cannabinoid formulation, (ii) a textual description of an interaction between the particular cannabinoid formulation and the endocannabinoid genotype of the user, and (iii) a cannabidiol (CBD) to tetrahydrocannabinol (THC) ratio present in the particular cannabinoid formulation. 
The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting: a computing device; at least one processor; memory; and program instructions, stored in the memory, that upon execution by the at least one processor cause the computing device to perform operations, nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The claims are the activity that a human would do when formulating a cannabinoid formulation based on patient SNPs. Accordingly, the claims recite an abstract idea.
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Insignificant extra-solution activity to the judicial exception. The additional limitations receiving information, transmitting and displaying information do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data, transmitting data and displaying data.;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements: a server; client device; a computing device; at least one processor; memory; and program instructions, stored in the memory, that upon execution by the at least one processor cause the computing device to perform operations, are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite only the idea of a solution or outcome and fail to recite details of how a solution to a problem is accomplished (how is the DNA parsed, how are SNPs determined, how genotypes are determined, how formulations are determined). 
Dependent claims 2-7, 9-13 and 15-20 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1 and 10, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device, a processor and memory to perform the operations amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The receiving, transmitting and displaying steps are found to be well-understood, routine and conventional computer functions as evidenced by MPEP §2106.05. Additionally, a web based server hosted platforms for interacting with a client device to display information is well-understood, routine and conventional as evidenced by the cited reference Garcia. Thus the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-3, 5-7, 9-10, 12-13, 15-16 and 18-20 merely describe additional receiving, transmitting and displaying steps/details which are insignificant extra solution activities and well-understood, routine and conventional as evidenced by MPEP §2106.05.  Dependent claims 4, 11 and 17 described an abstract idea which can be considered both a mental process (with aid of pen and paper) and a method of organizing human activity. None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These merely encompasses the abstract idea identified above and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (U.S. Pub. No. 2016/0314251) in view of Chu (U.S. Pub. No. 2020/0372993).
Regarding claim 1, Garcia discloses method comprising: 
receiving, by a server device, deoxyribonucleic acid (DNA) information associated with a user (Paragraph [0130], acquiring genetic information about a patient, including single nucleotide polymorphisms (SNPs), wherein said genetic information includes information regarding genes and genetic variants associated to metabolism and information regarding genes and genetic variants which are not associated to metabolism. Paragraph [0134], web server of the system of the invention, said web server (which must be understood as been depicted in FIG. 1 as including part or all of the illustrated PGI-D entity. Also see fig. 1.); 
parsing, by the server device, the DNA information to identify one or more single nucleotide polymorphisms (SNPs) (Figs. 1-3 show that the genetic information is processed to identify SNPs of interest to specific treatments. Also see paragraphs [0131]-[0132].); 
determining, by the server device and based on the identified SNPs, an Figs. 1-3 show that genetic variations of interest associated with the specific treatments are detected, construed as a genotype. Also see paragraphs [0131]-[0132].); 
determining, based on the treatment (Figs. 2-3 show that certain treatments are highlighted to show increase likelihood of positive response based on the detected genetic variations of interest. Also see paragraphs [0131]-[0132].); 
transmitting, to a client device associated with the user, a web-based representation of a first graphical user interface, wherein the first graphical user interface is configurable to display information related to the user, wherein the information is related to the one or more treatments involving the Figs. 1-3 show that the treatment recommendations are transmitted to a device via a web based UI. Also see paragraphs [0133]-[0136] and [0144]-[0146].); 
receiving, from the client device, an indication to display a detailed representation of a particular treatment of the one or more treatments (Paragraph [0155], Once the user positions the mouse pointer over the name of the underlined drug, i.e. on Citalopram, as shown in FIG. 3. Also see paragraph [0158] detailing an alternate claim mapping.); and 
transmitting, to the client device, a web-based representation of a second graphical user interface, wherein the second graphical user interface is configurable to display (i) a textual description of the particular treatment, (ii) a textual description of an interaction between the particular Fig. 3 and paragraphs [0155]-[0157] shows that once a treatment is selected, additional textual information is displayed detailing the treatment name and treatment recommendation which details the interaction of the treatment and the detected genetic variation of interest. Also see fig. 4 and paragraphs [0155]-[0158] detailing an alternate claim mapping.).
Garcia does not explicitly disclose that the genotype is a endocannabinoid genotype; that the treatment(s) is/are cannabinoid formulation(s); or that the second graphical user interface is configurable to display (iii) a cannabidiol (CBD) to tetrahydrocannabinol (THC) ratio present in the particular cannabinoid formulation.
Chu teaches that it was old and well known in the art of treatment recommendations at the time of the filing to determine a recommendation of one or more cannabinoid formulations based on the Endocannabinoid System, patient lab reports and medical profile (Chu, abstract and paragraphs [0065], [0075], [0084]) and to provide details of the cannabinoid formulations which include a cannabidiol (CBD) to tetrahydrocannabinol (THC) ratio present in the particular cannabinoid formulation (Chu, paragraphs [0036] and [0085] discuss a user selecting a treatment plan/product/formulation. Paragraph [0041] discusses that the recommendation may include the ratio of THC to CBD. Also see table 2.) to tailor treatments to patient’s based on their determined sensitivity to the treatment (Chu, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of treatment recommendations at the time of the filing to modify the genotype, treatment(s) and second display of Garcia such that the genotype includes an endocannabinoid genotype, such that the treatment(s) include an cannabinoid formulation(s) and such that the second display details a cannabidiol (CBD) to tetrahydrocannabinol (THC) ratio present in the particular cannabinoid formulation, as taught by Chu, in order to tailor treatments to patient’s based on their determined sensitivity to the treatment.

Regarding claim 2, Garcia further discloses receiving, from the client device, an indication to display a detailed representation of a particular genetic disorder (Paragraph [0158], If the user clicks on the name of Citalopram then, as shown in FIG. 4. Also see fig. 9 detailing an alternate claim mapping.); and 
transmitting, to the client device, a web-based representation of a third graphical user interface, wherein the third graphical user interface is configurable to display a textual description of (i) the particular genetic disorder and (ii) how the particular genetic disorder is related to the endocannabinoid genotype of the user (Fig. 4 shows that a third user interface displays a textual description of a genetic disorder (i.e. bipolar disorder) and how it related to the detected genetic variation of interest. Also see figs.9-11 and paragraphs [0174]-[0176]. Detailing an alternate claim mapping.) .

Regarding claim 3, Garcia further discloses wherein the second graphical user interface is further configurable to display a personalized assessment to the user (Figs. 3 and/or 4 show that the treatment details include a personalized assessment.).

Regarding claim 5, Garcia further discloses wherein receiving, by the server device, the DNA information associated with a user comprises receiving the DNA information from a third-party laboratory (Paragraph [0130] discusses that the Genetic information is received from a laboratory. Fig. 1 shows that the laboratory is separate from the server, construed as a third party.).

Regarding claim 6, Garcia further discloses wherein parsing, by the server device, the DNA information to identify one or more SNPs comprises removing the DNA information that is not associated with the endocannabinoid genotype of the user (Figs. 2-4 show that only genetic variations of interest are analyzed and retained in the report.).

Regarding claim 7, Garcia further discloses wherein receiving, by the server device, the DNA information associated with a user comprises receiving the DNA information from a third-party DNA information provider (Paragraph [0130] discusses that the Genetic information is received from a laboratory. Fig. 1 shows that the laboratory is separate from the server, construed as a third party information provider.)..

Regarding claims 8-10, 12-16 and 18-20: all limitations as recited have been analyzed and rejected with respect to claims 1-3 and 5-7.  Claims 8-10 and 12-13 pertain to an article of manufacture to perform operations, corresponding to the method of claims 1-3 and 5-6. Claims 14-16 and 18-20 pertain to a computing device to perform operations, corresponding to the method of claims 1-3 and 5-7. Claims 8-10, 12-16 and 18-20 do not teach or define any new limitations beyond claims 1-3 and 5-7 aside from the processor, memory and instructions disclosed by Garcia in paragraph [0029]; therefore claims 8-10, 12-16 and 18-20 are rejected under the same rationale.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (U.S. Pub. No. 2016/0314251) in view of Chu (U.S. Pub. No. 2020/0372993).
Regarding claim 4, Garcia does not appear to explicitly disclose wherein receiving, by the server device, the DNA information associated with a user comprises receiving results of a DNA test kit supplied by the user.
Erickson teaches that it was old and well known in the art of SNPs at the time of the filing to receive results of a DNA test kit supplied by the user to genotype single nucleotide polymorphisms (SNPs) (Erickson, pages 4-5, discussion/conclusion, discusses that subject-collected mail-in DNA samples for genotyping SNPs was performed and was comparable to other methods.) to provide a cost-effective way of collecting DNA from a geographically diverse population (Erickson, page 2, background).
Therefore, it would have been obvious to one of ordinary skill in the art of SNPs at the time of the filing to modify the receiving, by the server device, the DNA information associated with a user of Garcia to include receiving results of a DNA test kit supplied by the user, as taught by Erickson, in order to provide a cost-effective way of collecting DNA from a geographically diverse population.

Regarding claims 11 and 16: all limitations as recited have been analyzed and rejected with respect to claim 4. Therefore claims 11 and 16 are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686